            Case 2:19-cv-00886-DWA Document 18 Filed 07/17/20 Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WENDY LOWRY,                                          )
                                                      )
               Plaintiff,                             )
                                                      )
     -vs-                                             )        Civil Action No. 19-886
                                                      )
ANDREW M. SAUL, 1                                     )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
                                                      )
        Defendant.                                    )

AMBROSE, Senior District Judge

                                             OPINION

        Pending before the court are Cross-Motions for Summary Judgment. (ECF Nos. 14 and

16). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 15 and 17). After

careful consideration of the submissions of the parties, and based on my Opinion set forth

below, I am denying Plaintiff’s Motion for Summary Judgment (ECF No. 14) and granting

Defendant’s Motion for Summary Judgment. (ECF No. 16).

I.      BACKGROUND

        Plaintiff has brought this action for review of the final decision of the Commissioner of

Social Security denying her applications for disability insurance benefits and supplemental

security income pursuant to the Social Security Act. Administrative Law Judge (“ALJ”), Nikki

Hall, held a hearing on January 25, 2018. (ECF No. 8-3). Plaintiff was represented by counsel

at the hearing. Id. On March 7, 2018, the ALJ found that Plaintiff was not disabled under the

Act. (ECF No. 8-2, pp. 41-31). After exhausting all administrative remedies, Plaintiff filed the

instant action with this court. The parties have filed Cross-Motions for Summary Judgment.

(ECF Nos. 14 and 16). The issues are now ripe for review.


1
 Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.
         Case 2:19-cv-00886-DWA Document 18 Filed 07/17/20 Page 2 of 5



II.    LEGAL ANALYSIS

       A.      Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55

F.3d 900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971).

Additionally, the Commissioner’s findings of fact, if supported by substantial evidence, are

conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A

district court cannot conduct a de novo review of the Commissioner’s decision or re-weigh the

evidence of record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's

findings of fact are supported by substantial evidence, a court is bound by those findings, even if

the court would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360

(3d Cir. 1999). To determine whether a finding is supported by substantial evidence, however,

the district court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use

when evaluating the disabled status of each claimant. 20 C.F.R. §404.1520(a). The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

                                                 2
          Case 2:19-cv-00886-DWA Document 18 Filed 07/17/20 Page 3 of 5



prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional

capacity. 20 C.F.R. §404.1520. The claimant carries the initial burden of demonstrating by

medical evidence that he is unable to return to his previous employment (steps 1-4).

Dobrowolsky, 606 F.2d at 406. Once the claimant meets this burden, the burden of proof shifts

to the Commissioner to show that the claimant can engage in alternative substantial gainful

activity (step 5). Id.

        A district court, after reviewing the entire record may affirm, modify, or reverse the

decision with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745

F.2d 210, 221 (3d Cir. 1984).

        B.      Due Process and Fair Hearing

        Plaintiff’s only argument is that she was denied due process of law. (ECF No. 15, pp.

10-14). Specifically, Plaintiff argues that the ALJ’s “inappropriate conduct during the hearing,

particularly during the claimant’s oral testimony, raised the appearance of impropriety” such that

she was denied due process and a fair hearing. Id. at p. 10. Plaintiff submits that “it is the

conduct of the hearing, not the content of the evidence, which is the subject of…[the] requested

review.” Id. at 11. To be clear, “Plaintiff is not raising the question whether the Secretary’s

decision on the merits of the disability claim is supported by substantial evidence in the record.”

Id. Rather, the entirety of Plaintiff’s argument is whether Plaintiff “received a full and fair hearing

because of the ALJ’s bias or prejudice.” Id.

        “[D]ue process requires that any hearing afforded [a Social Security disability] claimant

be full and fair.” Ventura v. Shalala, 55 F.3d 900, 902 (3d Cir.1995). This standard is violated

where the ALJ displays a bias or animus against a claimant or a claimant is deprived of the

opportunity to present evidence. Ventura, 55 F.3d at 902–03. Plainly put, a claimant is entitled

to a fair hearing before an impartial ALJ. Id. “A party asserting bias must show that the behavior

                                                  3
         Case 2:19-cv-00886-DWA Document 18 Filed 07/17/20 Page 4 of 5



of the ALJ was ‘so extreme as to display clear inability to render fair judgment.’” Roberson v.

Colvin, Civ. No. 13-1183, 2014 WL 4258206 at * 4 (W.D. Pa. Aug. 26, 2014), citing, Liteky v.

United States, 5410 U.S. 540, 551, 114 S. Ct. 1147, 127 L.Ed.2d 474 (1994).

       In support of his position, Plaintiff submits that the ALJ’s conduct during the hearing was

“egregious.” (ECF No. 15, p. 13). At the hearing, words were exchanged between counsel and

the ALJ related to the ALJ’s question as to the reason for Plaintiff’s opioid overdose in January

of 2018. (ECF No. 8-3, pp. 15-19). At one point the ALJ told Plaintiff’s counsel he had to be

quiet and called counsel “obstructive.” Id. Plaintiff contends that along with her words at the

hearing the ALJ’s conduct of storming out of the courtroom and slamming her files on to the

desk before resuming prevented Plaintiff from obtaining a full and fair hearing before the ALJ.

(ECF No. 15, p. 13).      “Given the hostility and anger which the ALJ presented during the

hearing,” Plaintiff contends remand for a full and fair hearing is required.

       After a very careful review of the evidence, I find that while the ALJ may have allowed

her temper to flare a bit, Plaintiff has fallen short of demonstrating that the ALJ’s conduct was

“‘so extreme” so as to deprive her of a full and fair hearing. Roberson, 2014 WL 4258206 at * 4.

The ALJ clearly displayed frustration. I find, however, that the conduct does not rise to the level

of extreme or egregious so as to display an inability to render fair judgment. During the hearing,

all testimony was full and completed. (ECF No. 8-3). After the hearing, Plaintiff submitted

records of a then-recent hospitalization, which the ALJ admitted into evidence. (ECF No. 8-2, p.

15). As a result, Plaintiff was able to present all evidence in the case and was not prevented

from offering any evidence. (ECF No. 8-3, pp. 35-36). Consequently, I find that Plaintiff was not

denied due process of law. Therefore, remand is not warranted on this basis.

       An appropriate order shall follow.




                                                  4
           Case 2:19-cv-00886-DWA Document 18 Filed 07/17/20 Page 5 of 5



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WENDY LOWRY,                                           )
                                                       )
              Plaintiff,                               )
                                                       )
    -vs-                                               )       Civil Action No. 19-886
                                                       )
ANDREW M. SAUL, 2                                      )
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
                                                       )
       Defendant.                                      )

AMBROSE, Senior District Judge


                                       ORDER OF COURT

       THEREFORE, this 17th day of July, 2020, it is ordered that Plaintiff’s Motion for

Summary Judgment (ECF No. 14) is denied and Defendant’s Motion for Summary Judgment

(ECF No. 16) is granted.

                                                       BY THE COURT:

                                                     s/ Donetta W. Ambrose
                                                       Donetta W. Ambrose
                                                       United States Senior District Judge




2
 Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.


                                                 5
